MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                    FILED
regarded as precedent or cited before any                                           Nov 30 2020, 10:54 am
court except for the purpose of establishing                                             CLERK
the defense of res judicata, collateral                                              Indiana Supreme Court
                                                                                        Court of Appeals
estoppel, or the law of the case.                                                         and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Joel M. Schumm                                          Josh J. Minkler
Indianapolis, Indiana                                   United States Attorney

                                                        Chadwick C. Duran
                                                        Special Assistant United States
                                                        Attorney
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                    November 30, 2020
Commitment of M.K.,                                     Court of Appeals Case No.
Appellant-Respondent,                                   20A-MH-1054
                                                        Appeal from the Marion Superior
        v.                                              Court
                                                        The Honorable Melanie Kendrick,
Department of Veterans Affairs,                         Judge Pro Tempore
Richard L. Roudebush VA                                 Trial Court Cause No.
Medical Center,                                         49D08-2004-MH-14532
Appellee-Petitioner



Crone, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-MH-1054 | November 30, 2020         Page 1 of 8
                                       Statement of the Case
[1]   M.K. appeals his temporary involuntary commitment. He argues that the trial

      court’s commitment order is not supported by clear and convincing evidence

      that he is gravely disabled. Concluding that the evidence is sufficient, we

      affirm.


                                 Facts and Procedural History
[2]   M.K. is a thirty-year-old male who has been diagnosed with unspecified

      schizophrenia spectrum disorder. On April 23, 2020, M.K.’s father brought

      him to the Richard L. Roudebush Veterans Affairs Medical Center (the

      Hospital) due to concerns about his mental health and well-being. Earlier that

      evening M.K.’s father had gone to check on M.K. at his apartment after M.K.’s

      mother had told his father that M.K. had called her and was acting very

      confused. When M.K.’s father arrived, he observed that the apartment was in

      terrible disarray and that there was blood on the carpet and a hole punched in

      the entertainment center. M.K. was not present, so his father went looking for

      him. M.K.’s father eventually located M.K. walking down the street barefoot,

      with his foot bleeding, almost two miles away from the apartment. When

      M.K.’s father found him, M.K. did not seem to recognize his father at first, and

      he was acting bizarrely and giving peculiar answers to questions. When asked

      about the bleeding wound on his foot, M.K. told his father that he would just

      drink some alcohol to sterilize the wound.




      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1054 | November 30, 2020   Page 2 of 8
[3]   At the Hospital, M.K. received an x-ray that revealed he had broken glass in his

      foot. Emergency room staff removed the glass from M.K.’s foot and treated the

      wound topically. While in the emergency room, M.K. was noncompliant with

      the healthcare providers as they were trying to treat him, and he exhibited signs

      of paranoia and delusional ideation as he continually walked around barefoot

      with his foot still bleeding.


[4]   Accordingly, M.K. was admitted to the psychiatric unit, and the Hospital filed

      an application for emergency detention. Thereafter, on April 28, 2020, the

      Hospital filed its report along with a physician statement seeking M.K.’s

      involuntary regular commitment. Following a hearing on April 30, 2020, the

      trial court entered its order for involuntary regular commitment based upon its

      finding that M.K. was suffering from mental illness and that he was gravely

      disabled. This appeal ensued.


                                    Discussion and Decision
[5]   M.K. contends that there was insufficient evidence to support his involuntary

      regular commitment because the Hospital did not prove by clear and

      convincing evidence that he is gravely disabled. As a preliminary matter, we

      observe that M.K.’s appeal is arguably moot because ninety days have elapsed

      since the trial court issued its order and M.K. has likely been released from his

      involuntary commitment. “When a court is unable to render effective relief to a

      party, the case is deemed moot and usually dismissed.” In re Commitment of

      J.M., 62 N.E.3d 1208, 1210 (Ind. Ct. App. 2016) (quoting In re J.B., 766 N.E.2d
795, 798 (Ind. Ct. App. 2002)). However, “Indiana recognizes a public interest
      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1054 | November 30, 2020   Page 3 of 8
      exception to the mootness doctrine, which may be invoked when the issue

      involves a question of great public importance which is likely to recur.” T.W. v.

      St. Vincent Hosp. & Health Care Ctr., Inc., 121 N.E.3d 1039, 1042 (Ind. 2019)

      (quoting Matter of Tina T., 579 N.E.2d 48, 54 (Ind. 1991)). “[A]n involuntary

      commitment is of great public interest and involves issues which are likely to

      recur, so we generally choose to address the merits of such appeals, despite the

      mootness of the case.” B.D. v. Ind. Univ. Health Bloomington Hosp., 121 N.E.3d
1044, 1048 (Ind. Ct. App. 2019).


[6]   “‘[T]he purpose of civil commitment proceedings is dual: to protect the public

      and to ensure the rights of the person whose liberty is at stake.’” T.K. v. Dep’t of

      Veterans Affs., 27 N.E.3d 271, 273 (Ind. 2015) (quoting In re Commitment of

      Roberts, 723 N.E.2d 474, 476 (Ind. Ct. App. 2000)). “The liberty interest at stake

      in a civil commitment proceeding goes beyond a loss of one’s physical freedom,

      and given the serious stigma and adverse social consequences that accompany

      such physical confinement, a proceeding for an involuntary civil commitment is

      subject to due process requirements.” Id.


[7]   To satisfy due process, the facts justifying an involuntary commitment must be

      shown by clear and convincing evidence. In re Commitment of G.M., 743 N.E.2d
1148, 1151 (Ind. Ct. App. 2001). Clear and convincing evidence is defined as

      an intermediate standard of proof greater than a preponderance of the evidence

      and less than proof beyond a reasonable doubt. T.D. v. Eskenazi Midtown Cmty.

      Mental Health Ctr., 40 N.E.3d 507, 510 (Ind. Ct. App. 2015). In order to be clear

      and convincing, the existence of a fact must be highly probable. Id. When we

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1054 | November 30, 2020   Page 4 of 8
      review the sufficiency of the evidence supporting an involuntary commitment,

      we will affirm if, “considering only the probative evidence and the reasonable

      inferences supporting it, without weighing evidence or assessing witness

      credibility, a reasonable trier of fact could find [the necessary elements] proven

      by clear and convincing evidence.” T.K., 27 N.E.3d at 273 (citation omitted).


[8]   To obtain an involuntary commitment, the petitioner is “required to prove by

      clear and convincing evidence that: (1) the individual is mentally ill and either

      dangerous or gravely disabled; and (2) detention or commitment of that

      individual is appropriate.” Ind. Code § 12-26-2-5(e). M.K. does not dispute

      that he is mentally ill. His sole challenge to the sufficiency of the evidence

      revolves around the trial court’s finding that he is gravely disabled. 1


[9]   Gravely disabled is defined as:


                 a condition in which an individual, as a result of mental illness, is
                 in danger of coming to harm because the individual:


                 (1) is unable to provide for that individual’s food, clothing,
                 shelter, or other essential human needs; or


                 (2) has a substantial impairment or an obvious deterioration of
                 that individual’s judgment, reasoning, or behavior that results in
                 the individual’s inability to function independently.




      1
          The trial court did not make a finding that M.K. is dangerous.

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1054 | November 30, 2020   Page 5 of 8
       Ind. Code § 12-7-2-96. Because this definition is written in the disjunctive, it is

       not necessary to prove both prongs to establish grave disability. W.S. v. Eskenazi

       Health, Midtown Cmty. Mental Health, 23 N.E.3d 29, 34 (Ind. Ct. App. 2014),

       trans. denied (2015). In other words, a trial court’s finding of grave disability

       survives if we determine that there was sufficient evidence to prove either that

       the individual is unable to provide for his basic needs or that his judgment,

       reasoning, or behavior is so impaired or deteriorated that it results in his

       inability to function independently. Id.


[10]   The record here indicates that M.K. has been experiencing psychosis and been

       in and out of the Hospital since December 2017. He had been admitted to the

       Hospital just a month before the current admission after his father became

       concerned with his mental health. M.K.’s treating physician during his current

       admission, Dr. Andrew Filipowicz, stated that according to medical records,

       M.K.’s symptoms and problematic behavior had increased since his last

       admission and that they had seen “an uptick” in M.K.’s concerning behavior.

       Tr. Vol. 2 at 16. When asked if he believed that M.K. is gravely disabled, Dr.

       Filipowicz stated, “I do.” Id. at 17. Dr. Filipowicz opined that M.K.’s

       judgment had deteriorated, and he was unable to function independently

       because he had clearly demonstrated “that he is not able to make rational

       choices in his best interest.” Id.


[11]   As just one example of M.K.’s impaired and/or deteriorated judgment, Dr.

       Filipowicz observed that “it is unreasonable to walk two miles on bare feet and

       with blood all over the sidewalk and all over the ER” and that such behavior
       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1054 | November 30, 2020   Page 6 of 8
       “showed a pretty severe lack of judgment[,]” not to mention a risk of infection.
Id. at 17-18, 21. Dr. Filipowicz further noted that M.K.’s goals of living

       independently and continuing his education would be quite difficult “if he were

       to continue to have the cognitive disruptions as evidenced by [his] behavior.”
Id. at 18. Dr. Filipowicz stated that he worried that a lack of intervention

       “would potentially exasperate [M.K.’s] paranoia,” id. at 21, and that a

       prominent aspect of M.K.’s exhibited behavior was disorganization of thought.

       During M.K.’s admission in the Hospital, at least two disruptive behavior

       reports were filed, one of which involved the Hospital issuing a “code

       orange[,]” which is a “behavior alert – alerting that a patient is acting in an

       aggressive or agitated way such that there might be concern[s] for the patient’s

       safety or that of other patients ….” Id. at 12. Dr. Filipowicz made clear that

       M.K. has no insight into his mental illness and refuses to take any prescribed

       medication to treat it.


[12]   M.K.’s father testified that he fully supported his son’s involuntary regular

       commitment because he is worried that M.K.’s paranoid and irrational

       behavior had recently worsened, and that M.K. was having an extremely hard

       time “processing – thought process.” Id. at 26. M.K.’s father testified that his

       apartment, which had been very clean, was suddenly in total disarray and

       basically “all upside down.” Id. at 25. M.K.’s father expressed concern that

       because of his increased paranoia, M.K. had started keeping a large knife in

       every room of his apartment, carries a knife in his car, and often carries a knife

       on his person. His father stated that he has great fear that M.K. “is going to get


       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1054 | November 30, 2020   Page 7 of 8
       out somewhere and somebody is going to take him the wrong way and he is

       going to get hurt or he is going to hurt himself ….” Id. at 24. M.K.’s father

       explained that M.K. is not employed and that, while he had been enrolled in

       classes, he had gotten behind, and his father questioned “if the thought process

       is there that he could actually do the work right now … in his current

       condition.” Id. at 27. M.K.’s father stated that M.K.’s judgment had

       deteriorated to a point where it was interfering with his ability to safely live

       independently but that hopefully “if we can get him on a program with

       medicine … maybe he can have a nice fruitful life and get on track ….” Id. at

       28.


[13]   Based upon the foregoing, a reasonable trier of fact could find that the necessary

       elements of grave disability have been proven by clear and convincing evidence.

       Contrary to M.K.’s assertion on appeal, this case does not simply boil down to

       an overblown “concern about the small piece of glass” in his foot. Reply Br. at

       4. Rather, the evidence demonstrates clearly and convincingly that M.K., as a

       result of his mental illness, is in danger of coming to harm because he has

       undergone a substantial impairment or obvious deterioration of his judgment,

       reasoning, and behavior that has left him unable to function independently.

       Therefore, we affirm M.K.’s temporary involuntary commitment.


[14]   Affirmed.


       Najam, J., and Riley, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1054 | November 30, 2020   Page 8 of 8